Citation Nr: 1042817	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  10-06 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  The propriety of the reduction from 20 percent to 0 percent 
for the service-connected bilateral hearing loss, to include 
whether an increased rating is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to December 
1954.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from September 2009 and December 2009 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In the September 2009 decision, the RO 
denied service connection for tinnitus, and, in response to the 
Veteran's claim for an increased rating for the service-connected 
bilateral hearing loss, instead proposed to reduce the 20 percent 
rating to 0 percent for the service-connected bilateral hearing 
loss.  In the December 2009 rating decision, the 20 percent 
rating assigned for the service-connected bilateral hearing loss 
was reduced to 0 percent, effective March 1, 2010.

The Veteran's Notice of Disagreement (NOD) with the September 
2009 denial of service connection for tinnitus was received at 
the RO in September 2009.  The NOD with the RO's December 2009 
rating reduction was received at the RO in December 2009.  The RO 
issued a Statement of the Case (SOC) with regard to both issues 
in December 2009.  The Veteran perfected his appeal with the 
submission of a timely substantive appeal (VA Form 9), which was 
received at the RO in January 2010.  

In September 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of his testimony is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The issue of entitlement to a disability in excess of 20 percent 
for the service-connected bilateral hearing loss is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran has tinnitus 
that is related to in-service noise exposure.  

2.  Actual sustained improvement in the Veteran's ability to hear 
has not been demonstrated.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, tinnitus was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 7104 (West 
2002); 38 C.F.R. § 3.303 (2010).

2.  The reduction of the 20 percent rating for the Veteran's 
bilateral hearing loss to 0 percent was not proper, and the 
requirements for restoration have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105(e), 
3.344, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The grant of  service connection for tinnitus and the restoration 
of the 20 percent rating for the service-connected bilateral 
hearing loss constitute complete grants of the benefits sought on 
appeal with respect to those issues.  As such, any defect with 
regard to VA's duty to notify and assist the Veteran with the 
development of his tinnitus claim and restoration claim is 
harmless error, and no further discussion of VA's duty to notify 
and assist is necessary in that regard.

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Service Connection - Tinnitus

The Veteran seeks service connection for tinnitus.

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any 
manifestations in service will permit service connection.  To 
show chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its probative 
value, and the evidence found to be persuasive or unpersuasive 
should be accounted for, and reasons should be provided for 
rejecting any evidence favorable to the claimant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded 
to each piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran underwent VA audiological Compensation & Pension 
examinations in May 2005 and August 2009.  The Veteran's hearing 
was also tested for purposes of hearing aids in 2007.  At the 
examinations in May 2005 and in 2007, the Veteran denied a 
history of tinnitus.  However, at the VA examination in August 
2009, the Veteran reported that the Veteran experienced constant 
tinnitus bilaterally.  The examiner in August 2009 opined that 
the Veteran's tinnitus was not related to his in-service noise 
exposure because he had denied a history of tinnitus at his prior 
VA examinations in 2007 and in 2005.  

However, at his personal hearing before the undersigned in 
September 2010, the Veteran specifically explained that his 
"tinnitus" was more like the sound of the ocean, swooshing 
around in his ears, rather than the typical ringing sound.  The 
Veteran also testified that no doctor had ever addressed this 
medical issue until his last VA examination, and that was why it 
appeared that the Veteran did not have tinnitus.  Furthermore, 
the Veteran reported that the tinnitus has been present since 
service.  

This testimony, which is deemed credible, accounts for the 
inconsistencies in the examination reports noted above.  

Importantly, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Significantly, the VA opinion 
neither considered the Veteran's history of in-service noise 
exposure nor his lay statements regarding the onset of his 
tinnitus, or that he was likely unaware that the constant sound 
of ocean waves in his head was actually that of tinnitus.  

Moreover, the Veteran has maintained that he noticed these sounds 
as a direct response to in-service acoustic trauma and that the 
problem continued after service.  The Veteran is certainly 
competent to testify as to a symptom such as tinnitus which is 
non-medical in nature, even if he is not necessarily competent to 
render a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  

In this case, the Veteran has indicated that he noticed tinnitus, 
described as hearing waves in the ocean.  He is competent to 
report such a symptom, and there is no reason to doubt the 
Veteran's assertions that he has noticed tinnitus since service.  
The Veteran's credible statements, along with the medical 
diagnosis of tinnitus, provide the necessary criteria to grant 
this claim, even given the evidence weighing against the claim, 
such as the VA opinion of August 2009.  

Therefore, resolving reasonable doubt in the Veteran's favor, it 
is at least as likely as not that the Veteran's tinnitus are 
linked to in-service noise exposure.  The Veteran is therefore 
entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Accordingly service connection is warranted 
for tinnitus.

III.  Rating Reduction

The Veteran seeks restoration of a 20 percent rating for the 
service-connected bilateral hearing loss.  

The provisions of 38 C.F.R. § 3.105(e) set forth procedural 
requirements for reductions in disability compensation ratings.  
When a reduction is anticipated, the beneficiary must be notified 
of the proposed reduction, with notice of the reasons for the 
proposed reduction.  Further, the beneficiary must be allowed a 
period of at least 60 days to submit additional evidence to show 
that the rating should not be reduced.  After the allotted 
period, if no additional evidence has been submitted, final 
rating action will be taken and the rating will be reduced or 
discontinued effective the last day of the month in which a 60-
day period from the date of notice to the beneficiary of the 
final rating expires.  38 C.F.R. § 3.105(e).  

Relevant statutes provide that a Veteran's disability rating 
shall not be reduced unless an improvement in the disability is 
shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  

Reductions are to be based upon review of the entire history of 
the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
whether the evidence reflects an actual change in the disability 
and whether the examination reports reflecting such change are 
based upon thorough examinations.  Thus, in any rating-reduction 
case, not only must it be determined that an improvement in a 
disability has actually occurred but also that that improvement 
actually reflects an improvement in the Veteran's ability to 
function under the ordinary conditions of life and work.  See 
Faust v. West, 13 Vet. App. 342, 350 (2000).

Furthermore, 38 C.F.R. § 3.344 provides that rating agencies will 
handle cases affected by change of medical findings or diagnosis, 
so as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and Department of Veterans 
Affairs regulations governing disability compensation and 
pension.  It is essential that the entire record of examinations 
and the medical-industrial history be reviewed to ascertain 
whether the recent examination is full and complete, including 
all special examinations indicated as a result of general 
examination and the entire case history.  This applies to 
treatment of intercurrent diseases and exacerbations, including 
hospital reports, bedside examinations, examinations by 
designated physicians, and examinations in the absence of, or 
without taking full advantage of, laboratory facilities and the 
cooperation of specialists in related lines.  Examinations less 
full and complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.  Ratings on 
account of diseases subject to temporary or episodic improvement, 
e.g., manic depressive or other psychotic reaction, epilepsy, 
psychoneurotic reaction, arteriosclerotic heart disease, 
bronchial asthma, gastric or duodenal ulcer, many skin diseases, 
etc., will not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  

Ratings on account of diseases which become comparatively symptom 
free (findings absent) after prolonged rest, e.g. residuals of 
phlebitis, arteriosclerotic heart disease, etc., will not be 
reduced on examinations reflecting  the results of bed rest.  
Moreover, though material improvement in the physical or mental 
condition is clearly reflected the rating agency will consider 
whether the evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions of 
life.  When syphilis of the central nervous system or alcoholic 
deterioration is diagnosed following a long prior history of 
psychosis, psychoneurosis, epilepsy, or the like, it is rarely 
possible to exclude persistence, in masked form, of the preceding 
innocently acquired manifestations.  Rating boards encountering a 
change of diagnosis will exercise caution in the determination as 
to whether a change in diagnosis represents no more than a 
progression of an earlier diagnosis, an error in prior diagnosis 
or possibly a disease entity independent of the service-connected 
disability. When the new diagnosis reflects mental deficiency or 
personality disorder only, the possibility of only temporary 
remission of a super-imposed psychiatric disease will be borne in 
mind.

Service connection for bilateral hearing loss was initially 
established pursuant to a November 2006 Board decision.  In a 
January 2007 rating decision, the RO effectuated the grant of 
service connection for bilateral hearing loss and assigned an 
initial rating of 20 percent, based on VA examination findings 
from a May 2005 VA examination report.  Pertinent findings from 
the VA examination in May 2005 were as follows:  


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
30
55
50
70
51
64
VI
LEFT
40
55
60
70
56
68
V

These figures correspond to a 20 percent rating pursuant to 
38 C.F.R. § 4.85, Table VII.  

In August 2009, the Veteran filed a claim seeking a higher 
rating.  Importantly, the Veteran specifically maintained that he 
noticed a decrease in his hearing since the initial grant of 
service connection.  

VA provided the Veteran with a VA examination in August 2009 at 
which he appeared to demonstrate improved hearing acuity from 
what had been shown at his previous examination.  So much so, 
that a 10 percent rating would be warranted.  Pertinent findings 
from the VA examination in August 2009 were as follows:  


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


LEFT
30
50
70
85
59
88
III
RIGHT
25
45
60
80
53
82
IV

This corresponds to a 10 percent rating pursuant to 38 C.F.R. 
§ 4.85, Table VII.  

Based on these results, the RO sent the Veteran a letter in 
September 2009, proposing to reduce his disability rating for the 
service-connected bilateral hearing loss from 20 percent to 0 
percent.  Consistent with 38 C.F.R. § 3.105(e), the Veteran was 
given 60 days to present evidence or argument as to why his 
rating should not be reduced.  

After the period of due process had expired, the RO issued a 
rating decision in December 2009 that reduced the disability 
rating for the service-connected hearing loss to 0 percent, 
effective from March 1, 2010.  The Veteran timely appealed that 
determination.  In support of his appeal, the Veteran submitted a 
copy of a private audiological evaluation from September 2009, 
that was conducted by a state-licensed audiologist.  This 
evidence was submitted directly to the Board, with a waiver of 
review by the Agency of Original Jurisdiction (AOJ).  As such, 
the Board may review the evidence in the first instance without 
prejudice to the Veteran.  

The private audiogram reflects that the Veteran's pure tone 
threshold average in 2009 was higher than it was in 2005.  Thus, 
it shows that the Veteran's hearing loss had worsened, not 
improved, since the 2005 VA examination.  Although digital 
readings were not provided for the audiometric testing at this 
examination, the Board is able to ascertain that the testing 
showed hearing loss that was more severe than a 0 percent rating.  

The evidentiary record shows that the Veteran was granted service 
connection for his bilateral hearing loss disability effective on 
March 15, 2005.  As such, the disability rating was not in effect 
for at least five years prior to the effective date of the 
reduction, which was March 1, 2010.  Nevertheless, 38 C.F.R. § 
3.344 does have some import in this case.  Specifically, 38 
C.F.R. § 3.344 directs that ratings on account of diseases 
subject to temporary or episodic improvement will not be reduced 
on any one examination, except in those instance where all the 
evidence of record clearly warrants the conclusion that sustained 
improvement has been demonstrated, and the evidence makes it 
reasonably certain that the improvement will be maintained under 
the ordinary conditions of life.  It is also stressed that the 
stability of a rating over time is important.  

In this case, the RO proposed reduction and it gave the Veteran 
the appropriate amount of notice and opportunity to submit 
additional evidence in support of his claim.  However, despite 
the August 2009 VA examination which provided the basis for the 
reduced rating, the Veteran consistently reported that his 
hearing loss has, in fact worsened since 2005, not improved, and 
has provided sworn testimony in this regard, as well as private 
testing results to support his assertions. 

Furthermore, the results of the VA examination in August 2009, if 
accurate, reflect a reduction to 10 percent, not 0 percent.  
Importantly, it is well-established that for a person of the 
Veteran's age, it is not likely that the Veteran's hearing would 
actually improve; and because of the notion, it is plausible that 
the test results from the August 2009 VA examination were not 
entirely accurate.  The RO never had the Veteran re-tested, or 
considered the margin of error with respect to hearing tests, in 
general when comparing the 2005 exam results with the 2009 exam 
results.  Based on the Veteran's credible testimony, sustained 
improvement has not been demonstrated in the course of the 
Veteran's hearing loss and therefore the reduction was not 
proper.  Accordingly, the Veteran's 20 percent rating for 
bilateral hearing loss is restored.


ORDER

The 20 percent rating for the Veteran's service-connected 
bilateral hearing loss that was reduced to 0 percent is restored, 
and the appeal is granted.  

A rating in excess of 20 percent for the service-connected 
bilateral hearing loss is denied.  

REMAND

The Veteran seeks a disability rating in excess of 20 percent for 
the service-connected bilateral hearing loss.  

The assignment of disability ratings for hearing impairment are 
derived by the mechanical application of the Ratings Schedule to 
the numeric designations assigned after audiometry evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) 
(indicating that the criteria for evaluating the degree of 
impairment resulting from hearing loss under the Rating Schedule, 
unlike extraschedular consideration under section 3.321(b) of the 
regulations, rely exclusively on objective test results). 

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations are to be conducted without the use of 
hearing aids.  To evaluate the degree of disability from 
defective hearing, the rating schedule establishes 11 auditory 
acuity levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the pure 
tone threshold average, as contained in a series of tables within 
the regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.  This average is used in all 
cases (including those in Sec. 4.86) to determine the Roman 
numeral designation for hearing impairment where the axes 
intersect.  Average pure tone decibel loss for each ear is 
located on Table VI along a horizontal axis, and percent of 
discrimination is located along a vertical axis.  The results are 
then matched between the "better" ear and the "poorer" ear on 
Table VII to produce a disability rating under Code 6100.

To warrant the assignment of a compensable rating, and higher, 
for bilateral hearing loss, the evidence must show that the 
hearing loss rises to the requisite level of severity as 
proscribed in 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.

Additionally, for exceptional patterns of hearing, under 38 
C.F.R. § 4.86(a), when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or higher, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa of 38 C.F.R. § 4.85, whichever results in 
the higher numeral.  Each ear will be evaluated separately.  38 
C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral is then 
elevated to the next higher Roman numeral.  Again, each ear will 
be evaluated separately.  38 C.F.R. § 4.86(b).

After the case was certified to the Board, the Veteran submitted 
additional evidence of record.  This evidence, which consists of 
private audiological treatment records, shows that the Veteran's 
hearing loss has worsened, generally, since 2005.  As such, a VA 
examination is warranted.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the U.S. Court of 
Appeals for Veterans Claims held that VA has constructive notice 
of VA generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and the 
Board, even where they are not actually before the adjudicating 
body.  Accordingly, the RO should request VA medical records 
pertaining to the veteran that date from July 23, 2009 to the 
present.  In addition, the Board notes that VA audiology records 
show that the Veteran underwent testing in July 2009 and in March 
2007, however, the results are not of record.  These test results 
must be associated with the claims folder as they are relevant to 
the issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available VA medical records 
concerning treatment received by the 
Veteran for his service-connected hearing 
loss since July 23, 2009, not already 
associated with the claims file.  

2.  Obtain and associate with the claims 
file VA audiological test results dated in 
March 2007 and July 2009.  

3.  Also, with appropriate authorization 
from the Veteran, associate with the claims 
folder any additional relevant records 
since September 2009, to include from the 
Veteran's private clinical audiologist(s).   

4.  Schedule the Veteran for a VA 
audiological examination.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests and 
studies should be performed, including 
audiometric testing, and all findings 
should be set forth in detail.  It is 
requested that the VA examiner indicate all 
present symptoms and manifestations 
attributable to the Veteran's service-
connected bilateral hearing loss.  The 
examiner should also address the Veteran's 
private examination reports of record, 
including the September 2009 private 
audiogram, and reconcile these findings 
with the VA findings in August 2009, the 
current examination results, as well as the 
Veteran's credible testimony that his 
hearing has become progressively worse 
since the effective date of service 
connection in 2005.  The VA examiner should 
further comment upon the effect of hearing 
loss on occupational functioning and daily 
activities.

5.  Following completion of the development 
requested, readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


